FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action on the merits in response to the amendment filed on 08/15/2022. Applicant has amended claims 1, 6, and 20 and canceled claim 3. Claims 2, 4-5, and 15-19 remain withdrawn from consideration. Claims 1, 6-14, and 20 are pending and examined.

Claim Objections
Claims 12 -14 are objected to because of the following informalities:
Claim 12, line 2: “the fan duct” is believed to be in error for --the radially outward fan duct--
Claim 13, lines 1 and 3: “the fan duct” is believed to be in error for --the radially outward fan duct--
Claim 14, line 2: “the fan duct” is believed to be in error for --the radially outward fan duct--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "rotating element", "stationary element", and "variable speed power source" in claims 1, 3, 7-10, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Rotating element: paragraph [0029], lines 3-4: “a rotating element, such as an unducted fan”
Stationary element: paragraph [0029], line 4: “a stationary element, such as a vane array”
Variable speed power source: paragraph [0067], lines 1-12: “the variable speed power source 52 may be mechanical, hydraulic, electrical, or a combination thereof. More specifically, in some embodiments, the variable speed power source 52 is a mechanical variable speed drive. The mechanical variable speed drive may be a traction drive, pneumatic drive, a variable epicyclic transmission, variable fluidic coupling, or a combination thereof. A variable fluidic coupling may include a torque converter, variable displacement piston, variable georotor, or the like. In other embodiments, the variable speed power source 52 is an electrical variable speed drive, such as an electrical motor/generator. In still other embodiments, the variable speed power source is a hybrid electrical/mechanical drive. In yet other embodiments, the variable speed power source is a hydraulic variable speed drive, such as a hydraulic or hydrostatic drive.”

Therefore, “rotating element” shall be interpreted as “unducted fan”; “stationary element” shall be interpreted as “vane array”; and “variable speed power source” shall be interpreted as any of the underlined items above.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sargisson (US 4,446,696), in view of Zatorski (US 2015/0291276 A1) and Ullyott (US 9,752,500 B2).
Regarding claim 1, Sargisson teaches (Figures 1 and 5-6) a propulsion system, comprising:
a rotating element (72 – Figure 6);
an inlet duct (44 – Figure 6) having an inlet (left side of 44) downstream of the rotating element (72);
a ducted fan (86 – Figure 6) disposed in the inlet duct (44) downstream of the inlet, the ducted fan (86) having an axis of rotation (axis of shaft 16 – Figures 1 and 5) and a plurality of blades (at least two blades 88 are shown in Figure 6);
a gas turbine engine core (col. 3, ll. 23-24: “core gas turbine engine 10” – Figure 1) having a high pressure compressor (18 – Figure 1), a combustor (20 – Figure 1), and a high pressure turbine (22 – Figure 1) in serial relationship; and
a booster compressor (fan downstream of 88, shown as “12” in Figure 5) disposed between the ducted fan (86) and the gas turbine engine core (10),
wherein the rotating element (72) and the ducted fan (86) are both driven through a connection to a low pressure rotor (shaft 16 – Figures 1 and 5) by a low pressure turbine (24 – Figure 1) – (see also col 7, ll. 52-53: “The first and second propeller 72 and 74 are driven by a rotatable shaft 16 through a gear train 84”).
However, Sargisson does not teach a stationary element; and
the inlet duct having the inlet between the rotating element and the stationary element, the inlet passing radially inward of the stationary element.
Zatorski teaches (Figure 1) a stationary element (30); and
an inlet duct (70) having an inlet (where 70 is pointing to) between a rotating element (20) and the stationary element (30), the inlet (70) passing radially inward (down direction) of the stationary element (30).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to modify Sargisson by including a stationary element such that the inlet duct has the inlet between the rotating element and the stationary element, and the inlet passes radially inward of the stationary element, in order to provide an increased level of induced efficiency of the engine, as taught by Zatorski (¶ [0031], ll. 1-5).
However, Sargisson, in view of Zatorski, does not teach the booster compressor is driven by a variable speed power source such that a rotational speed of the booster compressor is controllable independently from a rotational speed of any rotor of the propulsion system.
Ullyott teaches (Figures 1 and 2) a propulsion system (10) wherein a booster compressor (12) is driven by a variable speed power source (transmission 30 and transmission shaft 32) such that a rotational speed of the booster compressor (12) is controllable independently from a rotational speed of any rotor (low pressure turbine 20) of the propulsion system (10) – (col. 3, l. 67 – col. 4, l. 4: “The transmission 30 thus allows for a variation of the rotational speed of the low pressure compressor rotor(s) 112 connected thereto while keeping the rotational speed of the turbine sections 18, 20 substantially constant”).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to modify Sargisson, in view of Zatorski, by including a variable speed power source for driving the booster compressor such that a rotational speed of the booster compressor is controllable independently from a rotational speed of any rotor of the propulsion system, in order to optimize the performances and surge margin of the booster compressor, allowing the booster compressor rotor(s) to rotate at an optimum speed independent of the required load speed, as taught by Ullyott (col. 6, ll. 33-37).
Regarding claim 7, Sargisson, in view of Zatorski and Ullyott, teaches the invention as claimed and as discussed above for claim 1, including the variable speed power source (Ullyott, 30 and 32) is a mechanical variable speed drive (transmission 30 and transmission shaft 32 are mechanical drive components). Note that Ullyot was already introduced in claim 1, for its stated and intended use.
Regarding claim 10, Sargisson, in view of Zatorski and Ullyott, teaches the invention as claimed and as discussed above for claim 1, including the variable speed power source (Ullyott, 30 and 32) is a hydraulic variable speed drive (Ullyott, col. 5, ll. 22-26: “The oil pressure within the galleries is controlled by any appropriate type of control system, for example by the engine control unit, to vary the ratio of the transmission 30 to obtain the desired rotational speed for the low pressure compressor rotor(s) 112”). Note that Ullyot was already introduced in claim 1, for its stated and intended use.
Regarding claim 11, Sargisson, in view of Zatorski and Ullyott, teaches the invention as claimed and as discussed above for claim 1, and Sargisson further teaches (Figure 1) the inlet duct (44) divides into a radially inward core duct (54) downstream of the ducted fan (86 – Figure 6) and a radially outward fan duct (52) downstream of the ducted fan (86).
Regarding claim 12, Sargisson, in view of Zatorski and Ullyott, teaches the invention as claimed and as discussed above for claim 11, and Sargisson further teaches (Figure 1) a variable nozzle (61 – see also col 5, ll. 14-16: “Pivoting of the flaps 61 away from or toward the core casing 56 increases or decreases the nozzle area”) is disposed at or near an aft end (right side) of the fan duct (44).
Regarding claim 14, Sargisson, in view of Zatorski and Ullyott, teaches the invention as claimed and as discussed above for claim 11, and Sargisson further teaches (Figure 1) a stream of air flowing through the fan duct (52) is capable of producing at least about 2% of a total thrust of the propulsion system at takeoff (intended use – see col. 4, ll. 5-8 and col. 5, ll. 35-39, which teaches that a desired thrust is dependent on the gear train and the distribution of power from the core engine to the propeller).
The recitation “is capable of producing at least about 2% of a total thrust of the propulsion system at takeoff” is a statement of intended use and the structure of the device as taught by Sargisson, in view of Zatorski and Ullyott, can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sargisson (US 4,446,696), in view of Zatorski (US 2015/0291276 A1) and Ullyott (US 9,752,500 B2), and in further view of Rolling (US 9,605,557 B1).
Regarding claim 6, Sargisson, in view of Zatorski and Ullyott, teaches the invention as claimed and as discussed above for claim 1, except for a clutch being disposed between the ducted fan and the rotor.
Rolling teaches (Figure 1) a propulsion system (10) wherein a clutch (50) is disposed between a ducted fan (16) and a rotor (44).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to modify Sargisson, in view of Zatorski and Ullyott, by including a clutch disposed between the ducted fan and the rotor, in order to convert the engine from a bypass turbofan to a turbojet configuration (col. 3, ll. 60-61), thereby providing an improved variable bypass turbofan engine capable of selectively switching between high bypass and low bypass turbofan configurations (col.1, ll. -56-59), as taught by Rolling.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sargisson (US 4,446,696), in view of Zatorski (US 2015/0291276 A1) and Ullyott (US 9,752,500 B2), and in further view of Kupratis (US 2020/0182158 A1).
Regarding claim 8, Sargisson, in view of Zatorski and Ullyott, teaches the invention as claimed and as discussed above for claim 1, except for the variable speed power source is an electrical variable speed drive.
Kupratis teaches (Figures 2 and 4) a propulsion system (100 – Figure 2) wherein a booster compressor (144) is driven by a variable speed power source (comprising 121, 122, 123, and 110), wherein the variable speed power source is an electrical variable speed drive (elements 121, 122, and 123 are “motor-generators” connected to electrical network 160).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to modify Sargisson, in view of Zatorski and Ullyott, by replacing the variable speed power source of Ullyott with an electrical variable speed drive, because it has been held that a simple substitution of one known element (in this case, an electrical variable speed drive, as taught by Kupratis) for another (in this case, the variable speed power source in Sargisson, in view of Zatorski and Ullyott’s system) to obtain predictable results (in this case, to obtain a similar device for varying the speed of the booster compressor) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).
Regarding claim 9, Sargisson, in view of Zatorski and Ullyott, teaches the invention as claimed and as discussed above for claim 1, except for the variable speed power source is hybrid electrical/mechanical drive.
Kupratis teaches (Figures 2 and 4) a propulsion system (100 – Figure 2) wherein a booster compressor (144) is driven by a variable speed power source (comprising 121, 122, 123, and 110), wherein the variable speed power source is a hybrid electrical/mechanical drive (elements 121, 122, and 123 are “motor-generators” connected to electrical network 160, and element 110 is a epicyclic gear system. Therefore, the entire variable speed system is a hybrid electrical/mechanical drive system).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to modify Sargisson, in view of Zatorski and Ullyott, by replacing the variable speed power source of Ullyott with a hybrid electrical/mechanical drive, because it has been held that a simple substitution of one known element (in this case, a hybrid electrical/mechanical drive, as taught by Kupratis) for another (in this case, the variable speed power source in Sargisson, in view of Zatorski and Ullyott’s system) to obtain predictable results (in this case, to obtain a similar device for varying the speed of the booster compressor) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sargisson (US 4,446,696), in view of Zatorski (US 2015/0291276 A1) and Ullyott (US 9,752,500 B2), and in further view of Elbaz (US 2022/0010687 A1).
Regarding claim 13, Sargisson, in view of Zatorski and Ullyott, teaches the invention as claimed and as discussed above for claim 11, except for the fan duct is in flow communication with one or more heat exchangers to provide a thermal management function utilizing a stream of air flowing through the fan duct.
Elbaz teaches (Figure 1) a propulsion system (10) wherein a fan duct (40) is in flow communication with one or more heat exchangers (130) to provide a thermal management function utilizing a stream of air (52) flowing through the fan duct (40).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to modify Sargisson, in view of Zatorski and Ullyott, by including one or more heat exchangers in the fan duct to provide a thermal management function utilizing a stream of air flowing through the fan duct, in order to use the air flowing through the fan duct to cool a hydraulic fluid of the engine, as taught by Elbaz (¶ [0030], ll. 3-8).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sargisson (US 4,446,696), in view of Ullyott (US 9,752,500 B2).
Regarding claim 20, Sargisson teaches (Figures 1 and 5-6) a propulsion system, comprising:
an unducted fan (72 – Figure 6) having an axis of rotation (axis of shaft 16 – Figures 1 and 5) and a first plurality of blades (at least two blades 76 are shown in Figure 6);
an inlet duct (44 – Figure 6) having an inlet (left side of 44) downstream of the unducted fan (72);
a ducted fan (86 – Figure 6) disposed in the inlet duct (44) downstream of the inlet, the ducted fan (86) rotatable about the axis of rotation (axis of shaft 16) and having a second plurality of blades (at least two blades 88 are shown in Figure 6);
wherein the unducted fan (72) and the ducted fan (86) are both driven through a connection to a low pressure rotor (shaft 16 – Figures 1 and 5) by a low pressure turbine (24 – Figure 1) – (see also col 7, ll. 52-53: “The first and second propeller 72 and 74 are driven by a rotatable shaft 16 through a gear train 84”),
wherein, downstream of the ducted fan (86), the inlet duct (44) divides into a radially inward core duct (54) and a radially outward fan duct (52),
wherein a booster compressor (18 – Figure 1) is disposed in the radially inward core duct, and
wherein a stream of air flowing through the radially outward fan duct (52) is capable of producing at least about 2% of a total thrust of the propulsion system at takeoff (intended use – see col. 4, ll. 5-8 and col. 5, ll. 35-39, which teaches that a desired thrust is dependent on the gear train and the distribution of power from the core engine to the propeller).
However, Sargisson does not teach the booster compressor driven by a variable speed power source such that a rotational speed of the booster compressor is controllable independently from a rotational speed of any rotor of the propulsion system.
Ullyott teaches (Figures 1 and 2) a propulsion system (10) wherein a booster compressor (12) is driven by a variable speed power source (transmission 30 and transmission shaft 32) such that a rotational speed of the booster compressor (12) is controllable independently from a rotational speed of any rotor (low pressure turbine 20) of the propulsion system (10) – (col. 3, l. 67 – col. 4, l. 4: “The transmission 30 thus allows for a variation of the rotational speed of the low pressure compressor rotor(s) 112 connected thereto while keeping the rotational speed of the turbine sections 18, 20 substantially constant”).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to modify Sargisson by including a variable speed power source for driving the booster compressor such that a rotational speed of the booster compressor is controllable independently from a rotational speed of any rotor of the propulsion system, in order to optimize the performances and surge margin of the booster compressor, allowing the booster compressor rotor(s) to rotate at an optimum speed independent of the required load speed, as taught by Ullyott (col. 6, ll. 33-37).
The recitation “is capable of producing at least about 2% of a total thrust of the propulsion system at takeoff” is a statement of intended use and the structure of the device as taught by Sargisson, in view of Ullyott, can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding the new claim limitations have been addressed in the body of the prior-art rejections above. Specifically, the McCaffrey reference as applied in the previous office action was replaced with a newly found prior art reference (Sargisson).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741    

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741